Appeal from order, Supreme Court, New York County (Goldman, J.), entered November 7,1980, suppressing a gun seized from defendant and statements made by him, underlying the indictment charging defendant with criminal possession of a weapon in the third degree, held in abeyance and the matter remanded to the suppression Judge for a clarification of his findings and conclusions. From the record before us we are unable to ascertain whether the suppression Judge found that there was an admission by the defendant to the arresting officers that defendant had a gun on his person, and if so, when in the order of events such admission was made. Accordingly, we direct remand for the purpose of clarification. Concur — Birns, J. P., Ross, Silverman, Bloom and Fein, JJ.